Exhibit 10.54(h)

SEVENTH AMENDMENT TO EMPLOYMENT AGREEMENT

This Seventh Amendment to Employment Agreement is made and entered into as of
October 31, 2007, by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and Jose Luis Laparte (“Executive”).

Recitals

 

  A) On June 3, 2004, an Employment Agreement was made and entered into by and
between Employer and Executive.

 

  B) Said Employment Agreement has been amended on six prior occasions;

 

  C) Employer and Executive now desire to amend the Employment Agreement, as set
forth hereinbelow:

Agreement

1. Section 2.2 of the Agreement which currently provides:

2.2    Bonus.    Executive shall be entitled to receive a bonus for Fiscal Year
End 2007, in the amount as set forth in, and in accordance with the terms of,
the FY 2007 Management Bonus Program, as approved by Employer’s Compensation
Committee on August 3, 2006. A copy of said FY 2007 Management Bonus Program is
attached hereto as Exhibit “A” and incorporated herein by reference.

is hereby amended, to provide as follows:

2.2    Bonus.    Executive shall be entitled to receive an annual bonus payment
in accordance with the terms of the applicable fiscal year's Management Bonus
Program, as approved by Employer’s Compensation Committee.

2. All other terms of the Employment Agreement, as amended, shall remain
unaltered and fully effective.

Executed in San Diego, California, as of the date first written above.

 

EXECUTIVE    

EMPLOYER

 

PRICESMART, INC.

Jose Luis Laparte     By:           Name:         Its:    